

 
 
 
 
Exhibit 10.1



cnplogoa21.jpg [cnplogoa21.jpg]
Mr. Scott M. Prochazka
 
 
March 5, 2020




Dear Scott:


This Separation Agreement and Release (the “Agreement”) is made and entered into
by and between yourself and CenterPoint Energy Service Company, LLC, including
its associated companies and parent company and their partners, partnerships,
officers, directors, managers, employees, shareholders, agents, attorneys,
representatives, and assigns (hereafter referred to collectively as the
“Company”). Both the Company and you are entering into this Agreement as a way
of amicably concluding the employment relationship following your last day of
employment with the Company on February 19, 2020 (“Separation Date”) and
resolving any dispute or potential dispute or claim that you have or might have
with the Company. This Agreement is not and should not be construed as an
allegation or admission on the part of the Company that it has acted unlawfully
or violated any state or federal law or regulation. The Company, its officers,
directors, employees, shareholders, managers, agents, attorneys, representatives
and assigns specifically disclaim any liability to you or any other person for
any alleged violation of rights or for any alleged violation of any order, law,
statute, duty, policy or contract.


1.As consideration for your agreeing to release the Company from all claims that
are described herein, the Company will provide the following benefits to you,
conditioned on the timely execution, and non-revocation, of this Agreement
pursuant to Paragraph 9 (the “Separation Benefits”):


a.
The Company agrees to pay you a lump-sum separation payment of $7,348,584, which
includes an amount equal to your award for the 2019 performance year under the
CenterPoint Energy, Inc. Short Term Incentive Plan. You understand and
acknowledge that this is a payment to which you are not otherwise entitled and
that you are likewise not entitled to, and waive any claim for, any benefits
under the CenterPoint Energy, Inc. Short Term Incentive Plan. If you sign this
Agreement and do not revoke the Agreement within seven days of signing as
permitted under Paragraph 9, the Company agrees to pay you this lump-sum
separation payment on the 10th day after execution of this Agreement with the



1





--------------------------------------------------------------------------------




proviso that you understand that weekends, business holidays, and other business
circumstances may cause reasonable delays in payment.


b.
With respect to the Restricted Stock Unit Awards granted to you under the
CenterPoint Energy, Inc. 2009 Long Term Incentive Plan in 2017, 2018, and 2019
(the “RSU Awards”), the Company agrees to fully vest such awards such that you
will have the right to receive the total number of unvested units of common
stock subject to the RSU Awards, payable not later than the 70th day after the
scheduled vesting date under the applicable award agreements. You understand and
agree that the vesting of these awards is an additional benefit you would not
otherwise be entitled to but for your signing and not revoking this Agreement.
All other terms and conditions set forth under the applicable award agreements
will remain in full force and effect, including provisions regarding the time
and form of payment.



c.
With respect to the Performance Awards granted to you under the CenterPoint
Energy, Inc. 2009 Long Term Incentive Plan in 2018 and 2019 (the “PSU Awards”),
as further consideration for your signing and not revoking this Agreement, the
Company agrees that such awards will not be forfeited upon your Separation Date
and that your right to receive shares of common stock pursuant to such awards
will vest on the last day of the applicable performance cycle, with the number
of shares, if any, determined based on achievement of the performance goals in
accordance with the applicable award agreements and with such shares payable as
set forth under the applicable award agreements. All other terms and conditions
set forth under the applicable award agreements will remain in full force and
effect, including provisions regarding the time and form of payment.





2.In connection with your separation from service, the Company will pay to you
the following amounts:


a.
Any accrued but unpaid base salary through your Separation Date.



b.
Reimbursement for any unreimbursed business expenses incurred by you prior to
your Separation Date, provided such amounts are submitted in ‎accordance with
Company policy no later than 30 days follow such date.



c.
Your long-term disability coverage and business travel accident insurance ended
on your Separation Date, and your participation in other welfare benefits will
generally end on February 29, 2020, subject to the applicable plan provisions.



d.
If you meet the COBRA eligibility requirements, you are eligible for
continuation of medical, dental, and vision benefits as provided by federal law
for 18 months, subject to the elections in place as of the Separation Date. Such
benefits shall



2





--------------------------------------------------------------------------------




be governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. You are solely responsible for enrolling in such coverage,
the cost of that coverage, and ensuring any premium payments are timely made.
The rate for the 18-month COBRA period will be at active employee rates for
individual and/or family coverage.


e.
You will continue to receive Company-paid financial planning services under the
counseling program available to the Company’s senior executives during the
period between the Separation Date and December 31, 2020.



f.
Your benefits under the CNP Savings Plan, the CNP Savings Restoration Plan, the
CenterPoint Energy Retirement Plan, the CNP Benefit Restoration Plan, the 2005
Deferred Compensation Plan, the 1991 Savings Restoration Plan, and any other
benefits plans, if any, will be governed by the applicable provisions of each
plan.



g.
The Company will withhold any taxes required by federal or state law from the
payments described above. If you previously enrolled with the Company to receive
payment of wages by direct deposit, then all of the cash payments described
above will be made by direct deposit into the same bank account and financial
institution that you previously enrolled with the Company for the payment of
wages, unless you elect another payment method with reasonable advance notice to
the Company. The Company will offset the lump-sum separation payment by any
monies owed by you to the Company (or an affiliate), including but not limited
to, any overpayments made to you by the Company (or an affiliate).



You agree that the Separation Benefits described in Paragraph 1, herein,
constitute the entire amount of consideration provided to you under this
Agreement. You further agree that you will not seek any further compensation for
any other claimed damage, costs, separation payment, severance, income, or
attorney’s fees.
    
3.In consideration for the Separation Benefits under this Agreement, you
acknowledge and agree that all records, papers, reports, computer programs,
strategies, documents (including, without limitation, memoranda, notes, files
and correspondence), opinions, evaluations, inventions, ideas, technical data,
products, services, processes, procedures, and interpretations that are or have
been produced by you or that you received in connection with your employment
with the Company, whether stored physically or electronically or produced to you
by any employee, officer, director, agent, contractor, or representative of the
Company and its subsidiaries and affiliates related to the Company, whether
provided in written or printed form, or orally, or on a computer, all comprise
confidential and proprietary business information. You agree that you have
returned or will return immediately, and maintain in strictest confidence and
will not use in any way, any proprietary, confidential, or other nonpublic
information or documents relating to the business and


3





--------------------------------------------------------------------------------




affairs of the Company and its subsidiaries and affiliates. It is understood and
agreed that in the event of any breach or threatened breach of this provision by
you, the Company and its subsidiaries and affiliates may, in their discretion,
discontinue any or all payments provided for herein and recover any and all
payments already made and the Company and its subsidiaries and affiliates shall
be entitled to apply to a court of competent jurisdiction for such relief by way
of specific performance, restraining order, injunction or otherwise as may be
appropriate to ensure compliance with this provision. Should you be served with
legal process seeking to compel you to disclose any such information to any
non-governmental party or any such non-governmental party’s representatives, you
agree to notify the General Counsel for the Company immediately, in order that
the Company and its subsidiaries and affiliates may seek to resist such process
if they so choose.


You agree that you shall be available to and shall assist the Company and/or its
affiliates in transitioning your job duties, as reasonably requested by the
Company.  During the four year period following the Separation Date you agree to
be reasonably available to the Company or its representatives (including its
attorneys) to provide information and assistance as requested by the Company. 
This includes, but is not limited to, offering truthful testimony (and preparing
to testify) as a witness in any proceeding, or otherwise providing information
or reasonable assistance to the Company, in connection with any investigation,
claim or suit, and cooperating with the Company regarding any litigation,
government investigations, administrative or regulatory matters, proceedings
before government agencies and commissions, claims or other disputed items
involving the Company that relate to matters within your knowledge or
responsibility during your employment.  Specifically, you agree (i) to meet with
the Company’s representatives, its counsel or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party (known to
you to be adverse to the Company or its interests), and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives.  The Company and its subsidiaries and affiliates agree
that if you are called upon by or on behalf of the Company and its subsidiaries
and affiliates to serve as a witness or consultant in or with respect to any
potential litigation, or regulatory proceeding, any such call shall be with
reasonable notice, shall not unnecessarily interfere with your later employment,
and shall provide for payment of $4,000 per day plus costs expended for your
assistance on such matters.


Additionally, in consideration for the Separation Benefits under this Agreement
and in accordance with the following paragraph, you also agree to refrain from
making any criticisms or disparaging comments about the Company, its directors,
officers, or employees.


4.You acknowledge and agree that:


a.
You have read this Release, and you understand its legal and binding effect. You
are acting voluntarily, deliberately, and of your own free will in executing
this Release and have been provided with all information needed to make an
informed decision to sign this Release and given an opportunity to ask questions
that you might have about this Release.





4





--------------------------------------------------------------------------------




b.
The consideration for this Release is in addition to anything of value to which
you already are entitled, and is not wages, a wage increase, a bonus, or any
other form of compensation for services performed. Standard deductions will be
made to the consideration for this Release.



c.
You have had the opportunity to seek, and the Company hereby advises you in
writing to seek, legal counsel prior to signing this Release.



d.
You have (i) received all compensation due as a result of services performed for
the Company with the receipt of your final paycheck; (ii) reported to the
Company any and all work-related injuries or occupational disease incurred by
during your employment by the Company; (iii) been properly provided any leave
requested under the FMLA or similar state local laws and have not been subjected
to any improper treatment, conduct or actions due to a request for or taking
such leave; (iv) had the opportunity to provide the Company with written notice
of any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any other released person or entity and
have reported any and all such concerns; (v) reported any pending judicial and
administrative complaints, claims, or actions you filed against the Company or
any other released person or entity; and (vi) not raised a claim of sexual
harassment or abuse with the Company.



5.In return for the Company’s agreement to provide the payments and other items
described in this Separation Agreement, you agree not to sue and to release and
forever discharge the Company and its parent, subsidiaries, and affiliates,
specifically including but not limited to CenterPoint Energy, Inc., CenterPoint
Energy Service Company, LLC, CenterPoint Energy International, Inc., CenterPoint
Energy Houston Electric, LLC, CenterPoint Energy Resources Corp., CenterPoint
Energy Gas Transmission Company, LLC, CenterPoint Energy-Mississippi River
Transmission, LLC, CenterPoint Energy Pipeline Services, Inc., CenterPoint
Energy Field Services, LLC, CenterPoint Energy Services, Inc., Enable Midstream
Partners, LP, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Minnesota Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Arkansas Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Louisiana Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Mississippi Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Oklahoma Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy Texas
Gas Operations, Vectren Corporation, and their respective officers, directors,
agents, servants, employees, successors, assigns, insurers, employee benefit
plans and fiduciaries and agents of any of the foregoing, and any and all other
persons, firms, organizations, and corporations (collectively referred to as the
“Corporate Group”) from any and all damages, losses, causes of action, expenses,
demands, liabilities, and claims on behalf of yourself, your heirs, executors,
administrators, and assigns with respect to all matters relating to or arising
out of your employment with the Company, including any existing claims or rights
you may have under any federal, state or local law dealing with discrimination
in employment on the basis of sex, sexual orientation, race, national origin,
religion, age, disability, or veteran status, and you hereby accept the
Separation Benefits and other


5





--------------------------------------------------------------------------------




consideration described herein in full and final settlement of all damages,
losses, causes of action, expenses, demands, liabilities, and claims.


This release includes, but is not limited to, the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §621, the Older Workers’ Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964 and 1991, 42
U.S.C. §2000(e) et seq., the Family and Medical Leave Act of 1993, as amended,
the Employee Retirement Income Security Act of 1974, as amended, the Pregnancy
Discrimination Act of 1978, the Civil Rights Act of 1866, as amended, the Energy
Reorganization Act, as amended, 42 U.S.C. §5851, the Workers’ Adjustment and
Retraining Notification Act of 1988, the Texas Labor Code, the Arkansas Civil
Rights Act, the Minnesota Human Rights Act, the Americans with Disabilities Act,
as amended, 42 U.S.C. §12101, 42 U.S.C. Section 1981, any claims for breach of
oral or written contract, wrongful discharge, retaliation for filing a workers’
compensation claim, tort or personal injury of any sort, and any claim under any
other state or federal statute, regulation, or common law that may be legally
waived. You further understand and agree that this release does not apply to (i)
your ability to enforce the terms of this Agreement,‎ (ii) ‎any legal
indemnification rights and/or Company provided insurance coverage (if any exist)
for acts or omissions occurring in your capacity ‎as an officer of the Company
prior ‎to the Separation Date, and (iii) ‎any claims or rights which, by law,
cannot be waived, including but not limited to unemployment benefits, the right
to file an administrative charge, or participate in an administrative
investigation or proceeding, however, if you or someone acting on your behalf
files, or causes to be filed, any such claim, charge, complaint, or action
against the Company, you expressly waive any right to recover any damages or
other relief, whatsoever, from the Company including costs and attorneys’ fees.
You affirm and agree that your employment relationship will end on the
Separation Date and you will withdraw unequivocally, completely and finally from
your employment and waive all rights in connection with such relationship except
to vested benefits and the payments and benefits described herein. You
acknowledge that you have been paid all compensation owed to you as of the date
of this Agreement, with the exception of the Separation Benefits due and payable
pursuant to this Agreement. You acknowledge that neither the Company nor any
other member of the Corporate Group has promised you continued employment or
represented to you that you will be rehired in the future. You acknowledge that
this Separation Agreement does not create any right on your part to be rehired
by the Company or any other member of the Corporate Group and you hereby waive
any right to future employment by the Company or any other member of the
Corporate Group. You agree that this Separation Agreement and the waiver
contained herein are valid and that they are fair, adequate and reasonable. You
agree that your consent to this Separation Agreement and waiver was with your
full knowledge and was not procured through fraud, duress or mistake.


6.You agree that for a period of one year following your termination of
employment with the Company that you will not: (a) solicit, encourage or take
any other action that is intended, directly or indirectly, to induce any other
employee of the Company, its subsidiaries and affiliates to terminate employment
with the Company, its subsidiaries and affiliates; (b) interfere in any manner
with the contractual or employment relationship between the Company, its
subsidiaries and affiliates and any other employee of the Company, its
subsidiaries and affiliates; or (c) use any confidential information to
directly, or indirectly, solicit any customer of the Company, its subsidiaries
and affiliates.


6





--------------------------------------------------------------------------------






7.This Agreement will be governed by, and construed and interpreted in
accordance with, the laws of the state of Texas without regard to principles of
conflict of laws. Should any of the clauses in this Agreement be declared
invalid, null, void or unenforceable, the rest of the Agreement shall remain in
full force and effect. If the Company elects to waive or release any obligation
of yours under this Agreement, the remainder of the Agreement shall be enforced.
This Agreement may not be modified, altered or amended except in a written
agreement executed by you and the Company’s General Counsel.


8.You agree that any disputes arising under this Agreement shall first be
submitted to mediation with a mediator mutually agreed upon by the Company and
you, and failing resolution by mediation, to a tribunal in accordance with the
applicable law. You also agree that the fees associated with the mediation shall
be shared equally between the Company and you, with each party bearing their own
attorney’s fees associated with the mediation.
 
9.The Company hereby advises you in writing to consult with an attorney prior to
executing this Agreement. You acknowledge that you have been given an
opportunity and encouraged in writing by the Company to have an attorney review
this agreement, that you have read and understand this Agreement, and that you
have signed this agreement knowingly, freely and voluntarily. You have
twenty-one (21) days (Consideration Period) to decide whether to sign this
Agreement and be bound by its terms. You agree with the Company that changes,
whether material or immaterial, do not restart the running of the 21-day
consideration period. You may revoke this Agreement at any time within seven (7)
days following your written acceptance of it below by delivery of a written
notification to the undersigned. This Agreement will not be effective or
enforceable until this seven-day revocation period has expired. In the event
that this Agreement is canceled or revoked, the Company shall have no obligation
to make the payment or provide the benefits described herein. In the event you
choose to sign this Release prior to the Expiration of the Consideration Period,
you represent that you are knowingly and voluntarily waiving the remainder of
the Consideration Period. You understand that having waived some portion of the
Consideration Period, the Company may expedite the processing of benefits
provided to you in exchange for signing this Release.


10.     You understand this Agreement does not apply to (a) any claims or rights
that may arise after the date that you signed this Agreement, (b) the Company’s
expense reimbursement policies, (c) any vested rights under the Company’s
ERISA-covered employee benefit plans as applicable on the date you sign this
Agreement, and (d) any claims that the controlling law clearly states may not be
released by private agreement.  Moreover, nothing in this Agreement (including
but not limited to the acknowledgements, release of claims, the promise not to
sue, and the return of property provision) (x) limits or affects your right to
challenge the validity of this Agreement under the ADEA or the OWBPA, (y)
prevents you from communicating with, filing a charge or complaint with, or from
participating in an investigation or proceeding conducted by the EEOC, the
National Labor Relations Board, the Securities and Exchange Commission, or any
other federal, state or local agency charged with the enforcement of any laws,
including providing documents or any other information, or (z) precludes you
from exercising your rights under Section 7 of the NLRA to engage in protected,
concerted activity with other employees, although by signing


7





--------------------------------------------------------------------------------




this Agreement you are waiving your right to recover any individual relief
(including any backpay, front pay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by you
or on your behalf by any third party, except for any right you may have to
receive a payment or award from a government agency (and not the Company) for
information provided to the government agency.  Notwithstanding my
confidentiality and non-disclosure obligations in this Agreement and otherwise,
you understand that as provided by the Federal Defend Trade Secrets Act, you
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.


The purpose of the arrangements described in this letter is to arrive at a
mutually agreeable and amicable basis with respect to your separation from the
Company. If you agree with the foregoing, please indicate so by signing in the
space designated below and returning an executed copy of this Agreement to the
Company (Attn: Stephany Lin-Abney, Associate General Counsel, CenterPoint
Energy, 1111 Louisiana Street, 46th Floor, Houston, Texas 77002).   




 
Sincerely,
 
 
 
/s/ Milton Carroll
 
Milton Carroll
 
Executive Chairman of
 
the Board of Directors
 
 
 
 



Agreed to and Accepted this
 
6th day of March, 2020.
 
 
 
/s/ Scott M. Prochazka
 
Scott M. Prochazka
 
 
 
 
 
 
 

    


        
                            


                            




8



